internal_revenue_service number release date index number ----------------------------- --------------------------- --------------------------------------- department of the treasury washington dc person to contact ----------------------------- id no ------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc psi b04 - plr-141222-11 date march re --------------------------------------------- --------------------------------------------------------- ------------- legend legend ---------------------- ----------- ---------------------------- ---------------------- date ---------------------- date ----------- z --------------------------------------------------------- settlor -------------------------- spouse trust -------------------------------------------------------- ------------------------------------------------------------------------------------- state trustee child child child child mother grandchild grandchild grandchild grandchild grandchild foundation charitable_trust state statute state statute ---------------------------------- ---------------------------- ------------------------------- ---------------------- ------------------- ------------------ ------------------ -------------------- -------------------- --------------------------- ---------------------------------- ---------------------------------------------------- ---------------------------------------------- plr-141222-11 dear ---------------- this letter responds to correspondence dated date requesting rulings regarding the gift estate and generation-skipping_transfer gst tax consequences of a proposed partial_termination and modification of a_trust the facts submitted and representations made are as follows on date settlor created an irrevocable_trust trust for the benefit of settlor’s grandchildren and their issue trust is governed by the laws of state the current trustee is trustee article i of trust provides that the trustee shall accumulate income and add the accumulated income to the principal of the trust until the trust is terminated trust terminates on the date of death of the last to die of grantor’s spouse spouse child child child and child child is deceased currently spouse child child and child are living upon the termination of trust the trustee will distribute the principal and income in equal shares one share to each grandchild who is living on such date and one share to the descendants per stirpes of each grandchild who is deceased but has one or more descendants living on such date if on the termination of the trust none of the grandchildren nor any of their descendants are then living then the trustee will distribute the principal and income of the trust to foundation if it is in existence if foundation is not is existence on such date then the trustee will distribute the principal and income to the successor of foundation or if there is no successor to foundation to one or more organizations described in sec_170 of the internal_revenue_code article v provides that settlor does not reserve any rights or power to alter amend or revoke trust currently settlor has five grandchildren grandchild through grandchild collectively referred to as grandchildren grandchild grandchild and grandchild are adults grandchild and grandchild are minors settlor has no deceased grandchild settlor does not anticipate he will have any more grandchildren foundation has been dissolved subsequently settlor established charitable_trust a charitable_organization described in sec_170 state statute provides that a noncharitable irrevocable_trust may be modified or terminated upon consent of the settlor and all beneficiaries without court approval even if the modification or termination is inconsistent with a material purpose of the trust state statute is effective date for all trusts created before on or after date pursuant to state statute settlor trustee of trust grandchild grandchild and grandchild the trustees of charitable_trust mother as representative of grandchild plr-141222-11 and grandchild and the attorney_general of state will execute an agreement agreement to partially terminate and modify trust the interests of any unborn beneficiary ie the descendants of grandchildren are represented by grandchildren pursuant to state statute settlor is not a trustee of charitable_trust and settlor has no authority to represent any other interested_party to agreement pursuant to agreement trust will be divided into two shares one share will be distributed outright in equal shares to each grandchild pursuant to agreement grandchild grandchild and grandchild will execute letters to trustee requesting that their share of the outright distribution be distributed directly to charitable_trust one share will continue to be held in trust as modified pursuant to the modification the trustee will distribute dollar_figurez per year adjusted for inflation to each grandchild beginning on the date when the grandchild reaches age if a grandchild dies dollar_figurez will be distributed to that grandchild’s issue per stirpes upon the termination of the trust the trustee will add all undistributed_net_income to the principal add to the value of the then remaining principal an amount equal to the value on the dates of distributions of all amounts previously distributed to any grandchild or descendant of a deceased grandchild pursuant to agreement this total is the augmented remaining trust estate the augmented remaining trust estate will be divided into equal shares one for each grandchild of settlor who is living and one share for the descendants per stirpes of each grandchild of settlor who is deceased but has one or more descendants if there are no living grandchildren or descendants of grandchildren then living the trustee will distribute the principal and income to charitable_trust if in existence on that date if charitable_trust is not in existence on that date the trustee will distribute the principal and income to an organization described in sec_170 the augmented remaining trust estate is intended to ensure that upon termination of this share of trust each family branch will receive distributions that take into account any previous distributions to a particular family branch trust will terminate upon the first to occur of the following a the date of the death of the last to die of settlor’s spouse child child and child or b years after the death of the survivor of grantor spouse and all his descendants living on date thus trust will terminate no later than the date trust would have terminated prior to the proposed modification it is represented that settlor allocated sufficient gst_exemption to the date transfer to trust to cause trust to have an inclusion_ratio of zero you have requested the following rulings trust will not be included in settlor’s gross_estate at his death under sec_2036 or sec_2038 plr-141222-11 the partial_termination and modification of trust will not be treated as a deemed transfer of trust property by settlor for purposes of sec_2501 the partial_termination and modification of trust will not cause trust as modified to lose its exempt status for purposes of chapter ruling sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death - the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period on the date of the decedent's death sec_20_2038-1 of the estate_tax regulations provides that sec_2038 does not apply if the decedent’s power could be exercised only with the consent of all parties having an interest vested or contingent in the transferred property and if the power adds nothing to the rights of the parties under local law in this case settlor is the transferor of the property in trust for purposes of sec_2036 and sec_2038 however settlor has not retained for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the trust property further pursuant to agreement the consent of all of the parties who have an interest in trust is required under state statute any right settlor has to participate in the partial_termination and modification of trust arises solely from rights granted under state statute and may be exercised only with the consent of all of the parties having an interest vested or contingent in the transferred property accordingly based on the facts submitted and the representations made we rule that plr-141222-11 the partial_termination and modification of trust will not cause any property of trust to be includible in the gross_estate of settlor under sec_2036 or sec_2038 ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property transferred is real or personal tangible or intangible sec_25_2511-2 of the gift_tax regulations provides that a gift is complete as to any property or part thereof or interest therein of which the donor has so parted with dominion and control as to leave in him no power to change its disposition whether for his own benefit or for the benefit of another sec_25_2511-2 provides that a gift is incomplete if and to the extent that a reserved power gives the donor the power to name new beneficiaries or to change the interests of the beneficiaries as between themselves unless the power is a fiduciary power limited by a fixed_or_ascertainable_standard sec_25_2511-2 provides that a gift is not considered incomplete however merely because the donor reserves the power to change the manner or time of enjoyment thus the creation of a_trust the income of which is to be paid annually to the donee for a period of years the corpus being distributable to him at the end of the period and the power reserved by the donor being limited to a right to require that instead of the income being so payable it should be accumulated and distributed with the corpus to the donee at the termination of the period constitutes a completed_gift sec_25_2511-2 provides that a donor is considered as himself having a power if it is exercisable by him in conjunction with any person not having a substantial adverse_interest in the disposition of the transferred property or the income therefrom a trustee as such is not a person having an adverse_interest in the disposition of the trust property or its income sec_25_2514-1 provides that the term power_of_appointment does not include powers reserved by a donor to himself in this case settlor transferred property to trust on date on date settlor parted with dominion and control of the transferred property settlor did not retain any power to change its disposition for his own benefit or for the benefit of another settlor did not retain the power to name new beneficiaries or to change the interests of the plr-141222-11 beneficiaries as between themselves settlor is a party to agreement pursuant to the requirements of state statute the other parties to agreement are the beneficiaries of trust and they have a substantial interest in trust therefore settlor is not exercising any power in conjunction with persons not having a substantial interest in trust accordingly based on the facts submitted and the representations made we conclude that the partial_termination and modification of trust will not result in a transfer by settlor of trust assets for purposes of sec_2501 ruling sec_2601 provides that a tax is imposed on every generation-skipping_transfer sec_2611 provides that the term generation-skipping_transfer means a tax distribution and taxable_termination and a direct_skip sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation- skipping transfer_tax under paragraph b or of this section will not cause the trust to lose its exempt status unless specifically provided otherwise the rules contained in this paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes thus the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy paragraph b i a b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause the exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust no guidance has been issued concerning the partial_termination or modification of a_trust that may affect the status of a_trust that is exempt from gst tax because sufficient gst_exemption was allocated to the trust to result in an inclusion_ratio of zero at a minimum a partial_termination or modification that would not affect the gst status of a grandfathered trust should similarly not affect the exempt status of such a_trust plr-141222-11 in this case the partial_termination of trust will accelerate the distribution of a portion of the corpus of trust to the beneficiaries and the modification of trust will cause dollar_figurez of the income_interest to be distributed annually to each beneficiary the partial_termination and modification will not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the partial_termination and modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust accordingly based upon the facts provided and the representations made we conclude that the partial_termination and modification of trust will not cause trust as modified to lose its exempt status for purposes of chapter except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely yours lorraine e gardner senior counsel branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
